
	

115 SRES 536 ATS: To authorize document production by the Select Committee on Intelligence.
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 536
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize  document production by the Select Committee on Intelligence.
	
	
 Whereas, the United States Department of Justice has requested that the Senate Select Committee on Intelligence provide it with records in connection with a pending investigation arising out of allegations of the unauthorized disclosure of information;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate;
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
	
 That the Chairman and Vice Chairman of the Senate Select Committee on Intelligence, acting jointly, are authorized to provide to the United States Department of Justice copies of Committee records sought in connection with a pending investigation arising out of allegations of the unauthorized disclosure of information, except concerning matters for which a privilege should be asserted.
		
